FRANK, Judge.
Michelle D. Davis appeals from her judgments and sentences in Case Nos. 95-4390A1-XX and 95-3023A1-XX. We affirm the judgments and sentences, but strike from each case certain conditions of probation and costs.
We strike that portion of condition (20) found in each judgment requiring Davis to pay for evaluation and treatment. See Curry v. State, 682 So.2d 1091 (Fla.1996). We also strike the discretionary fine imposed pursuant to section 775.083, Florida Statutes (1993), in each case because it was not pro*93nounced at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Finally, in Case No. 95-3023A1-XX, we strike the $200 costs because that assessment was not part of the plea agreement. See Rivers v. State, 680 So.2d 495 (Fla. 2d DCA 1996).
Affirmed; certain conditions of probation and costs are stricken.
CAMPBELL, A.C.J., and PATTERSON, J., concur.